MEMORANDUM **
Tammi Camacho appeals from the 60-month sentence imposed following her guilty-plea conviction for conspiracy to commit bank fraud, in violation of 18 U.S.C. § 371, and bank fraud, and aiding and abetting, in violation of 18 U.S.C. §§ 1344 and 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Camacho contends that the district court erred by failing to give adequate notice of its intent to sentence her outside the applicable Guidelines range, as required by Fed.R.Crim.P. 32(h). We agree. See United States v. Evans-Martinez, 448 F.3d 1163, 1167 (9th Cir.2006); see also United States v. Mohamed, 459 F.3d 979, 987 (9th Cir.2006). We need not decide whether harmless error analysis applies to the district court’s error, because we conclude the error was not harmless. See Evans-Martinez, 448 F.3d at 1167-68. Accordingly, we vacate the sentence and remand for re-sentencing consistent with Evans-Martinez.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.